ON MOTION
LINN, Circuit Judge.

ORDER

We treat the letter submitted by Manuela M. Henderson, in response to this court’s letter rejecting her petition for review, as a motion for leave to file an untimely petition for review.
A printout of the Merit Systems Protection Board’s records indicates that Henderson received a copy of the Board’s August 30, 2002 order on September 3, 2002. Henderson states that her petition “establishes the date of receipt as September 9, 2002.” On November 12, 2002, or more than 60 days after either date of receipt, this court received Henderson’s petition for review.
A petition for review of a final decision or order of the Board is due within 60 days of the petitioner’s receipt of the decision or order. 5 U.S.C. § 7703(b)(1). To be timely filed, a petition for review must be received by the court on or before the due date. See Fed. R.App. P. 15(a) and Fed. *805R.App. P. 25(a). See also Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (filing of a petition for review occurs when the required papers are received by the clerk) and Reeves v. Department of the Army, 228 Ct.Cl. 811, 812 (1981) (petition for review dismissed as untimely when petition of a Board decision was mailed within the statutory period but was received on the day after the statutory period expired). The period for filing a petition for review is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed.Cir.1984). The court may not extend the statutorily imposed 60-day requirement. Fed. R.App. P. 26(b)(2). Therefore, the court must dismiss Henderson’s petition for review as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) Henderson’s motion for leave to file an untimely petition for review is denied.
(2) Henderson’s petition is dismissed.
(3) Each side shall bear its own costs.